Citation Nr: 0837604	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-30 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
kidney removal (left nephrectomy).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from April 
1951 to March 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2004 and March 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The veteran initially requested a Travel Board hearing, but 
subsequently withdrew this request in writing in August 2008.  
38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  The veteran received treatment at the VA Medical Center 
(VAMC) in Columbia, South Carolina, for a left kidney 
infection from June to November 2000.  He also concurrently 
received treatment at a local private hospital and at a local 
private nursing home.  On November 13, 2000, his left kidney 
had to be removed.

2.  There is no competent evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by any of the VA care providers in 
the operation itself or the care preceding the operation 
during June-November 2000.  VA is not responsible for 
negligent treatment, if any, by private medical providers.

3.  There is also no indication that the nature and severity 
of the veteran's current disability was an event not 
reasonably foreseeable by VA treatment providers.


CONCLUSION OF LAW

The criteria are not met for compensation under 38 U.S.C.A. § 
1151 for the left nephrectomy.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
November and December 2003, and June 2005.  These letters 
informed him of the evidence required to substantiate his 
claim, and of his and VA's respective responsibilities in 
obtaining supporting evidence.  And as for the Dingess 
requirements, since the Board is denying his claim for 
service connection, the downstream disability rating and 
effective date elements of this claim are ultimately moot.  
So not providing notice concerning these downstream elements 
of the claim is non-prejudicial, i.e., harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102.



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard, 4 Vet. App. 384.  The RO 
obtained his available service records, VA treatment records, 
and identified private treatment records.  Therefore, the 
Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Importantly, the 
veteran was afforded a VA examination in June 2006, 
so relatively recently, to assess the impact of his VA 
treatment during 2000 with respect to his § 1151 claim.  The 
RO also arranged for another VA (QTC) examination in 
April 2004, although that examiner could not provide any 
opinions relevant to the § 1151 claim.  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis

The veteran claims that he is entitled to VA compensation 
benefits under 38 U.S.C.A. § 1151 (West 2002) for additional 
disability from a left kidney removal on November 13, 2000.  
He asserts that a tube was put in his left kidney by Richland 
Memorial Hospital at VA's request, that the tube came loose, 
and that it cut a vessel.  As a result, he claims he was 
transferred by the Columbia VAMC without any medication or 
treatment at all, but with tubes in his body and bags 
to collect his urine, to a private Ocean View Nursing Home in 
Beaufort, South Carolina for nearly a month.  He adds that he 
was sent back to the VAMC and then to another convalescent 
home.  At some point during his care with VA, he lost his 
kidney as a result of infection, apparently developed and 
sustained as a result of negligent VA care.  He summarizes 
the essential facts being that he entered the VAMC with an 
infection in his left foot, and left with one kidney.



When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361(a) (2007).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program 
has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).



Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  

Proximate cause may also be established where the veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

VA and private treatment records show that after being 
hospitalized for three weeks for left groin pain and fever at 
the Dorn VAMC in Columbia, South Carolina, the veteran was 
admitted to a private hospital, Richland Memorial Hospital 
(Richland), as the VA hospital's CAT scanner was inoperable.  
The June 3-4, 2000 Dorn Veterans' Hospital discharge summary 
notes the veteran was septic, with a pulsatile, extremely 
tender left inguinal groin mass.  "Sepsis" is defined as 
the presence in the blood or other tissues of pathogenic 
microorganisms or their toxins."  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1718 (31st ed. 2007).  He was noted to 
have had an aortobifemoral bypass graft for aortoiliac 
disease three years prior.  



Shortly after admission to Richland, the veteran was 
diagnosed with a leaking and infected left limb of the 
aortobifemoral graft, as well as a pseudoaneurysm in the left 
groin.  He was subsequently taken for emergency care to the 
Richland operating room on June 5, 2000, for surgical repair 
of the left femoral limb of the aortobifemoral graft.  It is 
noted on the third day after the operation that he developed 
urine leakage due to a ureteral injury, which persisted the 
next several days.  As a result, he then underwent a 
nephrostomy tube placement with left ureteral stent on June 
11, 2000.  He also appears to have been identified with 
several infections while at Richland, including MRSA and 
Streptococcus.  Later that month, he was transferred back to 
the Dorn VAMC and apparently received care at both a nursing 
home and that VAMC during the next several months preceding 
his left kidney removal in November 2000.  Notably, 
on July 27, 2000, he complained at the VAMC of a leaking 
nephrostomy tube.  

A discharge summary from the Dorn VAMC hospitalization from 
December 3-18, 2000 summarizes the chain of events that led 
to the veteran's nephrectomy.  He had a ureteral leak with 
the nephrostomy tube, outside the site of the ureteral 
injury.  He then developed a growing fistula and was also 
found to have a fistula connecting the ureter to the bowel.  
This was actually to the duodenum.  He then underwent an 
auxiliary femoral bypass, and importantly, a left kidney 
removal (left nephrectomy) on November 13, 2000.  He 
subsequently developed a urinary tract infection, and then 
left the Columbia VAMC against medical advice (AMA) on 
November 28, 2000.  Notably, he was readmitted to the VAMC on 
December 3, 2000-January 19, 2001.  

There is no evidence suggesting the veteran was not duly 
informed of the treatment in question and of its possible 
consequences and complications, so that is not at issue.  
Resolution of his § 1151 claim requires consideration of 
whether he has additional disability as a result of VA care 
or treatment, and if so, whether the VA care providers failed 
to exercise proper care in their treatment of him.  



In applying the criteria for the benefit sought to the 
circumstances of this case at hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.  Provided this is established, the 
analysis then turns to closer examination of the question of 
causation.

Here, the evidence clearly shows that additional disability 
manifested after treatment at the Columbia VAMC during June-
November 2000.  That is, the veteran's left kidney was 
removed in November 2000.  The Board therefore does not 
dispute the fact that he manfested additional disability 
after VA treatment was rendered.  Still, the additional 
requirements for causation are not met.  

Concerning actual causation, it is not enough to merely show 
additional disability, involving the veteran's left kidney 
removal, after the provision of preceding VA treatment during 
June-November 2000.  Rather, it must be established that the 
medical or surgical treatment rendered resulted in his 
additional disability.  Again, if it is shown merely that he 
received medical care or treatment, and has additional 
disability, that in and of itself would not demonstrate 
actual causation.  See 38 C.F.R. § 3.361(c)(1).  And in this 
critical respect, his claim is clearly deficient.  

In this regard, the June 2006 VA physician's opinion provides 
highly probative evidence against this proposition that the 
veteran suffered additional disability due to the procedure 
in question.  This opinion was based on a review of his 
claims file for the pertinent medical and other history, 
including the records of the treatment at issue, and is 
supported by sound rationale.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).  The June 2006 VA physician's 
opinion failed to note any additional disability resulting 
from the VA treatment in the months preceding the November 
13, 2000 left nephrectomy procedure.  Rather, the June 2006 
opinion indicates the veteran's personal behavior was the 
source of actual causation for any additional disability.  
Specifically, the commenting VA physician opined that 
"the veteran's substance abuse (cocaine and opiates) and 
behavior such as pulling out his nephrostomy tube on more 
than one occasion likely contributed to the need for the 
nephrectomy."  

Indeed, the evidence indicates the left kidney removal 
resulted from the veteran's failure to follow proper medical 
instruction, rather than any carelessness or negligence by 
VA.  After developing the infection of the lower left 
extremity in June 2000, he was first treated with antibiotics 
and a nephrostomy tube to attempt to drain out the infection.  
On July 1, 2000, he pulled his nephrostomy tube, and it was 
then replaced by the VA radiology service.  On July 30, he 
again pulled out his nephrostomy tube, resulting in a large 
amount of drainage from his fistula site.  Richland replaced 
the tube the next day and he was sent back to the VA 
hospital.  

Moreover, there is simply no competent evidence of record 
establishing any medical care provided by the Columbia VAMC 
or any other VA provider proximately caused the veteran's 
additional disability.  See 38 C.F.R. § 3.361(d)(1).  There 
are simply no medical records indicating there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing any of the medical treatment at issue.  The 
veteran has not shown that VA failed to exercise the degree 
of care expected by a reasonable treatment provider.  

Further complicating the veteran's claim is the concurrent 
provision of medical care by two private providers, Richland 
Hospital and a local nursing home, during June-November 2000, 
the period of treatment that immediately preceded his left 
nephrectomy.  The June 2006 VA opinion noted that 
"unfortunately during this procedure (emergency surgery), 
there was injury to the ureter."  Thus, this raises a 
possibility of negligence in Richland's June 2000 emergency 
surgical repair of the left femoral limb of the 
aortobifemoral graft, and consequent exacerbation of 
infection caused by the urine leakage associated with the 
ureteral injury.  Of course, this opinion does not actually 
assess negligence upon Richland in causing injury to the 
ureter.  Even more importantly, Richland is a private 
treatment provider, not responsible to the VA.  The same 
applies to any negligent treatment provided by a private 
nursing home during June-November 2000.  There are no grounds 
for a § 1151 claim by substantiating negligent treatment 
against a private provider, even if this was proved, and here 
it has not been.

There is also no basis for establishing proximate causation 
by VA treatment by showing the veteran's additional 
disability was an event not reasonably foreseeable.  See 38 
C.F.R. § 3.361(d)(2).  The only competent opinion of record 
on the matter provides probative evidence against the 
proposition that the additional disability was not reasonably 
foreseeable, as the June 2006 VA opinion states that "it is 
less likely than not that the left ureteral injury was an 
unexpected result of the surgery which either caused or 
aggravated a kidney condition requiring the removal of 
the kidney."  And, again, the ureteral injury occurred 
during surgery by a private hospital, not by VA personnel or 
at a VA facility.  However, there is no competent evidence 
indicating the left nephrectomy was not reasonably 
foreseeable by VA treatment providers.  

The Board also has considered the veterans' lay statements in 
support of his claim.  While he is competent to state what 
symptoms he has experienced, his statements do not constitute 
competent medical evidence on the medical question of nature 
or etiology of his left nephrectomy.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (laypersons are not competent to render 
medical opinions).  See also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See, too, 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).



The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
his left nephrectomy as result of VA medical treatment.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

The claim for § 1151 compensation for a left nephrectomy is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


